DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-15 is/are rejected under 35 U.S.C. 102(a)91) as being anticipated by Corl et al. [U.S. Pub. No. 2013/0289412 A1].
Corl discloses a coil component (e.g., 254, Paragraph 0048, Fig. 8 and 9) comprising:
a substrate (e.g., 250, Paragraph 0046); and 
a coil (e.g., 254, Paragraph 0048, Fig. 8 and 9) including a plurality of windings of a conductor (e.g., coil portions 266, 268, 270, Paragraph 0049, Fig. 8) disposed on the substrate 250, and a via (e.g., via 280) extending through the substrate 250 from an end of the conductor (e.g., end of one of the coil portion 266, Fig. 9), 
wherein at least one full winding of the plurality of windings of the conductor has a substantially constant width (i.e., for the most part, coil portion 268, 270 has constant width, Paragraph 0048, Fig. 8 and 9), and at least another winding of the plurality of windings of the conductor has a reduced width in a region adjacent to the via 280 (e.g., coil portion 266 has reduced width adjacent to via 280, see Fig. 9).
Regarding claim 14, Corl discloses the region of the other winding 266 having the reduced width (reduced width of coil portion 266, Fig. 9) is disposed radially outward of the via 280.
Regarding claim 15, Corl discloses the coil includes a via pad (e.g., via pad of via 280, Fig. 9) overlapping the via 280 and connected to the end of the conductor (e.g., electrically connected to the end coil portions 266), 
a width of the via pad is larger than a width of the end of the conductor (e.g., via pad of via 280 is larger than the width of the end of coil portion 266, see Fig. 9), and the width of the end of the conductor (e.g., end of coil portion 266 connected to via 280, Fig. 9) is larger than the reduced width of the region of the other winding adjacent to the via (e.g., reduced width of coil portion 266 adjacent to via 280).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. [U.S. Pub. No. 2013/0300529 A1] in view of Corl et al. [U.S. Pub. No. 2013/0289412 A1].
Regarding claim 1, Chang discloses a coil component 1b comprising: 
a body (e.g., 12, Paragraph 0038, Fig. 11A);
a substrate (e.g., 20) embedded in the body 12;
a coil including first and second coil parts (e.g., coil comprising 10c, 10d) each disposed on a respective surface among opposing surfaces of the substrate 20, and a via (e.g., via at terminal A, Paragraph 0039, Fig. 11B) extending through the substrate 20 to electrically connect the first and second coil parts (e.g., 10c, 10d); and
first and second external electrodes (e.g., similar to electrode 206, 208 of Fig. 1) disposed on at least one surface of the body 12 and connected to respective ends (e.g., 306) of the coil, 
wherein each of the first and second coil parts (10c, 10d) has a coil shaped conductor and a via pad (e.g., conductor portion covering terminal A, see Fig. 11B) overlapping the via, and 
the coil shaped conductor of each of the first and second coil parts (10c, 10d) has a width that is reduced (e.g., coil segment 303a reduced width, Paragraph 0040, Fig. 11B) in a region adjacent to the via pad (e.g., conductor portion covering terminal A, see Fig. 11B).
Chang discloses the instant claimed invention discussed above except for the coil shaped conductor of each of the first and second coil parts has increased widths in regions on opposing sides of said region adjacent to the via pad.
Corl discloses coil part (e.g., coil 254 has coil portion 266 to coil portion 268, Paragraph 0052, Fig. 8 and 9) has increased widths in regions on opposing sides of a region adjacent to a via pad (e.g., via pad of via 280) and coil portion 266 has decreased width at the region adjacent the via pad of via 280.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have coil portion with increased widths in regions on opposing sides of a region adjacent to a via pad and the coil portion has decreased width at the region adjacent the via pad as taught by Corl to the first and second coil parts of Chang that are adjacent the via pad to provide the coil of Chang with coil pattern consistency when wound around an axis and provide reliable mechanical and electrical via connection between the first and second coil parts by not reducing the size of the via pad.
Regarding claim 2, Chang discloses the regions of the coil shaped conductors of the first and second coil parts (e.g., 10c, 10d) having the reduced widths (e.g., reduced width of segment 303a) overlap with each other on the opposing surfaces of the substrate 20.
Regarding claim 3, Chang discloses the coil shaped conductor of each of the first and second coil parts (10c, 10d) forms a plurality of coil windings (Paragraph 0039, Fig. 11B), and only one winding (e.g., winding turn with segment 303a) from among each plurality of coil windings has the reduced width (e.g., reduced width of segment 303a) in the region adjacent to the via pad (e.g., conductor portion covering terminal A, see Fig. 11B).
Regarding claim 4, Chang discloses the coil shaped conductor of each of the first and second coil parts has a substantially constant width (e.g., conductor 302b to 303b for the most part has constant width, Fig. 11B) outside of the region of the one winding having the reduced width.
Corl further discloses coil shaped conductor 254 has a substantially constant width (e.g., 265, Paragraph 0048, Fig. 8) and of each of the coil parts (e.g., 266, 268, 270) outside of the region of the one winding having the reduced width close to via pad (e.g., via pad of via 280, Fig. 9) has a substantially constant width (e.g., for the most part has constant width).
Regarding claim 5, Chang discloses the via pad (e.g., conductor portion covering terminal A, see Fig. 11B) of each of the first and second coil parts (10c, 10d) has a width greater than the substantially constant width of the coil shaped conductor outside of the region adjacent to the via pad (e.g., conductor portion covering terminal A has greater width than slim segment 302b, see Fig. 11B).
Regarding claim 6, Chang discloses the region of the coil shaped conductor (e.g., 303a, Fig. 11B) of each of the first and second coil parts adjacent to the via pad has a recess extending in a side thereof facing the via pad (i.e., reduced width of 303a is 302b near via pad produces a recess, see Fig. 11B).
Regarding claim 7, Chang discloses an insulating layer (e.g., intervening insulating layer discussed in Paragraph 0028) disposed in a spiral pattern between adjacent turns of the coil shaped conductor of each of the first and second coil parts (e.g., 10c, 10d),
wherein the insulating layer deviates from the spiral pattern at a position adjacent to the via pad (e.g., insulating layer between segment 303a and via pad have an abrupt turn, Fig. 11B).
Regarding claim 8, Chang discloses a coil component 1b comprising:
a substrate (e.g., 20, Paragraph 0038, Fig. 11A);
a coil (e.g., coil comprising 10c, 10d, Paragraph 0038, Fig. 11A) including a plurality of winding turns disposed on the substrate 20, and a via (e.g., via at terminal A, Fig. 11B) extending through the substrate 20 from an end thereof; and
an insulating layer (discussed on Paragraph 0028) disposed on the substrate 20 in a spiral pattern between adjacent windings of the coil,
wherein the insulating layer deviates from the spiral pattern at a position adjacent to the via (e.g., insulating layer between segment 303a and via pad have an abrupt turn, Fig. 11B).
Chang discloses the instant claimed invention discussed above except for where the coil has a reduced width, and returns to the spiral pattern at a position beyond the via where the coil has an increased width.
Corl discloses where coil (e.g., 254, Fig. 8 and 9) has a reduced width (e.g., end of coil portion 266 of coil 254 has decreased width at the region adjacent via 280), and returns to the spiral pattern at a position beyond via 280 where the coil has an increased width (e.g., beginning of coil portion 268 of coil 254 just beyond via 280 has increased width which is same width as portion 266 before the via, see Fig. 8 and 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have coil has a reduced width adjacent to via, and returns to the spiral pattern at a position beyond the via where the coil has an increased width as taught by Corl to the first and second coil parts of Chang that are adjacent the via to provide the coil of Chang with coil pattern consistency when wound around an axis and provide reliable mechanical and electrical via connection between the first and second coil parts by not reducing the size of the via.
Regarding claim 9, Corl discloses coil (e.g., 254) further includes a via pad (e.g., via pad for via 280, see Fig. 9) disposed at an end thereof overlapping the via 280, and a conductor forming at least one winding turn (e.g., coil portion 266, Fig. 9) adjacent to the via pad, among the plurality of winding turns, has a section adjacent to and radially outward from the via pad having a reduced conductor width (e.g., reduced width of coil portion 266, Fig. 9).
Regarding claim 10, Corl discloses at least another winding turn (e.g., coil portion 268, Fig. 9) of the conductor has a conductor width that is smaller than a width of the via pad (e.g., width of coil portion 268 smaller than via pad of via 280, see Fig. 8 and 9) and larger than the reduced conductor width (e.g., reduced conductor width of coil portion 266 and 268 adjacent to via pad, Fig. 8 and 9).
Regarding claim 11, Chang discloses the coil includes a first plurality of winding (e.g., 10c, Paragraph 0038) turns disposed on one surface of substrate 20, a second plurality of winding turns (e.g., 10d, Fig. 11A) disposed on another surface of substrate 20 opposite the one surface, and the via (e.g., via at terminal A, Fig. 11B) extends through the substrate 20 to connect the first and second plurality of winding turns to each other.
Regarding claim 12, Chang discloses the insulating layer (Paragraph 0028) is disposed on the one surface of the substrate 20 in a spiral pattern between adjacent windings of the first plurality of winding turns (e.g., 10c), and disposed on the other surface of the substrate in a spiral pattern between adjacent windings of the second plurality of winding turns (e.g., 10d), and the insulating layer deviates (e.g., insulating layer between segment 303a and via pad have an abrupt turn, Fig. 11B) from the spiral patterns at positions overlapping each other on the opposite surfaces of the substrate.
Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corl et al. [U.S. Pub. No. 2013/0289412 A1] in view of Chang et al. [U.S. Pub. No. 2013/0300529 A1].
Regarding claim 16, Corl discloses the instant claimed invention discussed above except for a body having a body having the substrate and coil embedded therein, wherein another end of the conductor contacts an external electrode on an external surface of the body.
Chang discloses a body 12 having a substrate 20 and coil (e.g., 10c, 10d, Paragraph 0038, Fig. 11A) embedded therein, wherein another end of the conductor (e.g., 306, Fig. 11B) contacts an external electrode (similar to 206, 208 of Fig. 1) on an external surface of the body 12.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the coil embedded in a body as taught by Chang to the coil of Corl to provide an inductive device surrounded by magnetic material to improve inductance value.
Regarding claim 17, Corl discloses the instant claimed invention discussed above except for an insulating layer disposed between adjacent windings of the plurality of windings, and between the coil and the body.
Chang discloses an insulating layer (e.g., insulating layer discussed in Paragraph 0028) disposed between adjacent windings of the plurality of windings (e.g., 10c, 10d), and between the coil and the body 12.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an insulating layer disposed between adjacent windings of the plurality of windings, and between the coil and the body as taught by Chang to the coil of Corl to provide a coil component that is well insulated in between turns and isolated from the body to avoid short circuit between the coil conductive turns and short circuit between the coil and the metal magnetic powder.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection. 
With regards to claim 1, Chang discloses the instant claimed invention discussed above except for the amendment wherein the coil shaped conductor of each of the first and second coil parts has increased widths in regions on opposing sides of said region adjacent to the via pad.
Corl discloses coil part (e.g., coil 254 has coil portion 266 to coil portion 268, Paragraph 0052, Fig. 8 and 9) has increased widths in regions on opposing sides of a region adjacent to a via pad (e.g., via pad of via 280) and coil portion 266 has decreased width at the region adjacent the via pad of via 280. It would have been obvious to one having ordinary skill in the art to have coil portion with increased widths in regions on opposing sides of a region adjacent to a via pad and the coil portion has decreased width at the region adjacent the via pad as taught by Corl to the first and second coil parts of Chang that are adjacent the via pad to provide the coil of Chang with coil pattern consistency when wound around an axis and provide reliable mechanical and electrical via connection between the first and second coil parts by not reducing the size of the via pad. Claim 8 amendment is similar to the amendment of claim 1.
With regards to claim 13, Corl discloses a coil component (e.g., 254, Paragraph 0048, Fig. 8 and 9) comprising a substrate (e.g., 250, Paragraph 0046). A coil (e.g., 254, Paragraph 0048, Fig. 8 and 9) including a plurality of windings of a conductor (e.g., coil portions 266, 268, 270, Paragraph 0049, Fig. 8) disposed on the substrate 250. A via (e.g., via 280) extending through the substrate 250 from an end of the conductor (e.g., end of one of the coil portion 266, Fig. 9). At least one full winding of the plurality of windings of the conductor has a substantially constant width. The word “substantially” means “for the most part”. Therefore, coil portion 268, 270 has constant width for the most part, see Paragraph 0048, Fig. 8 and 9. At least another winding of the plurality of windings of the conductor has a reduced width in a region adjacent to the via 280 (e.g., coil portion 266 has reduced width adjacent to via 280, see Fig. 9).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132. The examiner can normally be reached M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.B/           Examiner, Art Unit 2837  


/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837